Case 1:20-cv-00692-ADA Document 70-4 Filed 05/04/21 Page 1 of 10




 EXHIBIT D
         Case 1:20-cv-00692-ADA Document 70-4 Filed 05/04/21 Page 2 of 10



Methods to Increase the Percentage of Free Fetal DNA
Recovered From the Maternal Circulation
6 jamanetwork.com/journals/jama/fullarticle/198312

                                                                                 March 3,
                                                                                 2004



Abstract
Context Noninvasive prenatal diagnostic tests using free fetal DNA provide an alternative to
invasive tests and their attendant risks; however, free fetal DNA exists in the maternal
circulation at low percentages, which has hindered development of noninvasive tests.

Objective To test the hypothesis that using formaldehyde to reduce cell lysis could increase
the relative percentage of free fetal DNA in samples of maternal blood.

Design, Setting, and Patients The first phase of the study was conducted from January
through February 2002 at a single US clinical site; 2 samples of blood were collected from
each of 10 pregnant women, and the percentage of free fetal DNA in formaldehyde-treated
and untreated samples was determined. The second phase of the study was conducted
from March 2002 through May 2003, and measured the percentage of free fetal DNA in 69
formaldehyde-treated samples of maternal blood obtained from a network of 27 US clinical
sites in 16 states.

Main Outcome Measure Percentage of free fetal DNA in samples of maternal blood.

Results In the first phase of the study, the mean percentage of free fetal DNA in the
untreated samples was 7.7% (range, 0.32%-40%), while the mean percentage of free fetal
DNA in the formaldehyde-treated samples was 20.2% (range, 1.6%-40%) (P = .02 for
difference). In the second phase, a median of 25% (range, 3.1% to >50%) free fetal DNA was
obtained for the 69 formaldehyde-treated maternal blood samples. Approximately 59% of
the samples in this study had 25% or greater fetal DNA, and only 16% of the samples had
less than 10% fetal DNA. In addition, 27.5% of the samples in this study had 50% or greater
fetal DNA.

Conclusion Addition of formaldehyde to maternal blood samples, coupled with careful
processing protocols, increases the relative percentage of free fetal DNA, providing a
foundation for development of noninvasive prenatal diagnostic tests to distinguish fetal
DNA from maternal DNA in the maternal circulation.




                                                                                               1/9
         Case 1:20-cv-00692-ADA Document 70-4 Filed 05/04/21 Page 3 of 10

Prenatal diagnosis is useful for managing a pregnancy with an identified fetal abnormality
and may allow for planning and coordinating care during delivery and the neonatal period.1     -




A variety of prenatal diagnostic tests are available but have limitations. Noninvasive tests
such as maternal serum marker testing and ultrasound can be used to screen for the
presence of chromosomal abnormalities but are not definitive.2-5 On the other hand,
invasive diagnostic tests (eg, amniocentesis, chorionic villus sampling, percutaneous
umbilical blood sampling) for fetal chromosomal abnormalities are highly reliable, but the
procedure used for each test carries a risk for loss of pregnancy.6,7 Many patients who are
candidates for these tests decline them because of the risk of pregnancy loss.

An alternative to existing methods for prenatal diagnosis is to use fetal cells and fetal DNA
that exist in the maternal circulation.8-15 Circulating fetal DNA has been used to determine
the sex of the fetus through detection of sequences present on the Y chromosome.13 In
addition, several studies have attempted to use free fetal DNA to screen for chromosomal
abnormalities in the fetus.16-21 However, the use of free fetal DNA for detecting
chromosomal abnormalities has been limited by the seemingly low percentage of free fetal
DNA in the maternal circulation. Lo et al13 reported a mean of 3.4% free fetal DNA in
maternal plasma in the late first to the mid second trimester and a mean of 6.2% free fetal
DNA in the late third trimester. Any method that can increase the relative percentage of free
fetal DNA in the sample would make it easier to distinguish fetal DNA from maternal DNA.
Noninvasive prenatal diagnostic tests that are DNA-based would benefit from higher
percentages of free fetal DNA in the samples.

We hypothesized that inhibiting cell lysis during sample collection, shipping, handling, and
processing would permit the recovery of a larger percentage of free fetal DNA. By
decreasing the amount of maternal cell lysis, and thus the amount of free maternal DNA,
the relative percentage of free fetal DNA likely can be increased.


Methods
Blood samples were collected from women carrying a male or a female fetus; however, the
majority of samples (81 of 85 [95.3%]) analyzed were obtained from women carrying a male
fetus. The Y chromosome is the accepted marker for quantitating percentages of fetal DNA.
Each clinical site received institutional review board approval for participation in this
research protocol. All women were aged 18 years or older, had a singleton pregnancy, and
provided written informed consent prior to enrollment.


Collection of Blood Samples
First Phase. The first phase of this study was conducted from January through February
2002, and recruited women pregnant with a male fetus (identified by ultrasound). Blood
samples were collected from the women at a single clinical site prior to an amniocentesis
                                                                                                   2/9
         Case 1:20-cv-00692-ADA Document 70-4 Filed 05/04/21 Page 4 of 10

procedure. Two tubes of blood (9 mL in each tube) were collected from each of 10 women.
One tube was treated with 0.225 mL of a 10% neutral buffered solution containing
formaldehyde (4% weight per volume) (Sigma, St Louis, Mo), a chemical that stabilizes cell
membranes and impedes cell lysis. The other tube was left untreated. The tubes were
assigned a numerical code and hand-delivered to our facility for analysis. Laboratory
personnel were blinded as to which specimens contained formaldehyde.

Second Phase. For the second phase of the study, conducted from March 2002 through
May 2003, a network of 27 clinical sites, operating in 16 states in the United States, was
established to collect formaldehyde-treated blood samples from pregnant women prior to
amniocentesis or chorionic villus sampling. Seventy-one samples from women carrying a
male fetus and 4 samples from women carrying a female fetus were analyzed in this phase
of the study. Fetal sex was confirmed by amniocentesis or chorionic villus sampling report.
Each sample was coded so that laboratory personnel did not know whether it was obtained
from a woman carrying a male or a female fetus.

All samples collected in the second phase of the study were treated with formaldehyde. The
clinical sites were provided with a kit used for the venipuncture procedure, which included
21-gauge needles, 9-mL EDTA blood collection tubes, a syringe for each tube containing
0.225 mL of a 10% neutral buffered solution containing formaldehyde (4% weight per
volume), an ice pack, and a shipping container. The clinical sites were instructed to add the
formaldehyde to the tubes and gently invert them immediately after blood was drawn. The
specimens were shipped by commercial carrier for overnight delivery to our facility.

Isolation of Plasma and DNA
The protocols for isolation of plasma were optimized to reduce cell lysis. Tubes were
centrifuged at 200g for 10 minutes with the brake and acceleration powers set to zero.
Tubes then were centrifuged at 1600g for 10 minutes with the brake and acceleration
powers set to zero. The supernatant (ie, the plasma) of each sample was transferred to a
new tube and spun at 1600g for 10 minutes with the brake and acceleration powers set to
zero. The plasma was transferred carefully to a new tube and stored at −80°C.
Approximately 0.5 mL of supernatant was left in the tube to ensure that the buffy coat was
not disturbed.

DNA was isolated from plasma samples using the QIAamp DNA Blood Midi Kit (Qiagen,
Valencia, Calif) for purification of DNA from blood cells, according to the manufacturer's
instructions. DNA was eluted in 100 µL of distilled water.

Primer Design


                                                                                                3/9
         Case 1:20-cv-00692-ADA Document 70-4 Filed 05/04/21 Page 5 of 10

Two sets of primers were used: 1 set amplified the sex-determining region Y gene ( SRY),
which is located on the Y chromosome and is thus representative of fetal DNA, and the
other set amplified the cystic fibrosis gene (CYS), which is present on both maternal
template DNA and fetal template DNA. Unique regions of the SRY gene and the CYS gene
were identified by sequence searches using the Blast program available from the National
Center for Biotechnology Information (http://www.ncbi.nlm.nih.gov).

The following primers were designed to amplify the SRY gene: upstream primer: 5′
TGGCGATTAAGTCAAATTCGC 3′; downstream primer: 5′ CCCCCTAGTACCCTGACAATGTATT 3′.
The following primers were designed to amplify the CYS gene: upstream primer: 5′
CTGTTCTGTGATATTATGTGTGGT 3′; downstream primer: 5′ AATTGTTGGCATTCCAGCATTG 3′.

Gene Amplification
The SRY gene and the CYS gene were amplified from plasma free DNA by polymerase chain
reaction (PCR) using the HotStarTaq Master Mix kit (Qiagen). Each PCR reaction used 8 µL of
template DNA (diluted or undiluted), 1 µL of each primer (5 µM), and 10 µL of HotStarTaq
mix. The following PCR conditions were used: (1) 95°C for 15 minutes, (2) 94°C for 30
seconds, (3) 54°C for 15 seconds, (4) 72°C for 30 seconds, (5) repeat steps 2 through 4 for 45
cycles, and (6) 72°C for 10 minutes.


Quantification of Fetal DNA
The percentage of free fetal DNA in the maternal plasma sample was determined by PCR
using serially diluted plasma DNA, which accurately quantifies the number of genomes that
harbor the amplified gene. For example, if the blood sample contains 100% male fetal DNA,
and 1:2 serial dilutions are performed, then on average the SRY signal will disappear 1
dilution before the CYS signal, since there is 1 copy of the SRY gene and 2 copies of the CYS
gene.

The percentage of free fetal DNA in the maternal plasma was calculated using the following
formula: percentage of free fetal DNA = (No. of copies of SRY gene × 2 × 100)/(No. of copies
of CYS gene), where the number of copies of each gene was determined by observing the
highest serial dilution in which the gene was detected. The formula contains a multiplication
factor of 2, which is used to normalize for the fact that there is only 1 copy of the SRY gene.

In the first phase of the study, 6 serial dilutions (1:5) were performed for each sample (1:5 to
1:15625). Provided that there is at least 1 copy of the SRY gene and that the CYS gene is
detected in the sixth serial dilution, the lowest possible value is 0.0128% free fetal DNA ([1 ×
2 × 100]/15625). All other values increase by multiples of 5 from 0.0128, depending on the
number of dilutions that were positive for the SRY and CYS genes (eg, 0.064, 0.32, 1.6, 8, and
40).

                                                                                                   4/9
         Case 1:20-cv-00692-ADA Document 70-4 Filed 05/04/21 Page 6 of 10

In the second phase of the study, 10 serial dilutions (1:2) were performed for each sample
(1:2 to 1:1024). Provided that there is at least 1 copy of the SRY gene and that the CYS gene is
detected in the 10th serial dilution, the lowest possible value is 0.1953% free fetal DNA ([1 ×
2 × 100]/1024). All other values increase by multiples of 2 from 0.1953.

The number of fetal genomes per milliliter of plasma was calculated using the following
formula: No. of genomes/mL of plasma = (No. of copies of SRY gene/volume of DNA in
reaction [µL]) × (volume of DNA eluted [µL]/total volume of plasma through column [mL]).


Statistical Analysis
The primary outcome in the first phase of the study was the difference in the percentage of
free fetal DNA between formaldehyde-treated and untreated samples. The nonparametric
Wilcoxon signed rank test, which assumes that there is information in the magnitude of
differences, was used to analyze the data from the first phase of the study. All analyses
were performed using Analyse-it General & Clinical Laboratory Statistics, version 1.71
(Analyse-it Software Ltd, Leeds, England); P<.05 was used to determine statistical
significance.


Results
First Phase
The results from the first phase of the study are summarized in Table 1. Analysis of the
untreated samples revealed a mean of 7.7% (range, 0.32%-40%) free fetal DNA. The
formaldehyde-treated samples had a mean of 20.2% (range, 1.6%-40%) free fetal DNA.

Several of the untreated samples (from participants 1, 3, 4, and 10) contained percentages
of free fetal DNA that were substantially below the median. Even with these samples, the
addition of formaldehyde increased the relative percentage of free fetal DNA. For instance,
in untreated samples from participants 4 and 10, the percentage of free fetal DNA was
0.32%, whereas in foraldehyde-treated samples collected from the same women the
percentage of free fetal DNA was increased to 8%.

In 3 of the samples (from participants 2, 6, and 7), there was no measurable effect of
formaldehyde on the percentage of free fetal DNA. However, analysis of the paired samples
from the first phase of the study using the Wilcoxon signed rank test revealed that, overall,
the addition of formaldehyde significantly increased the percentage of free fetal DNA (P =
.02; W = 28 for y = 7).


Second Phase

                                                                                                   5/9
         Case 1:20-cv-00692-ADA Document 70-4 Filed 05/04/21 Page 7 of 10

Because analysis of the samples from the first phase of the study revealed that the effect of
formaldehyde was statistically significant, the second phase of the study was designed to
evaluate the percentage of free fetal DNA in formaldehyde-treated samples in a larger
patient population from multiple clinical sites. A total of 75 samples from pregnant women
were collected in this phase of the study. Seventy-one samples were collected from women
who carried a male fetus. However, 2 samples were excluded from analysis because these
samples were not received within 24 hours after collection.

Four samples were obtained from women who carried a female fetus. For each of these
samples, a robust signal was observed for the CYS gene; as expected, no signal was detected
for the SRY gene, which is specific for the Y chromosome.

Analysis of the 69 formaldehyde-treated samples revealed a median of 25% (range, 3.1% to
>50%) free fetal DNA (Table 2). Approximately 16.0% of the samples (11/69) had less than
10% free fetal DNA; approximately 59% of the formaldehyde-treated samples had 25% or
greater free fetal DNA and 27.5% of the samples had 50% or greater free fetal DNA (4 [5.8%
of total] samples had 3.1% free fetal DNA; 7 [10.1%] had 6.2%; 17 [24.6%] had 12.5; 22
[31.9%] had 25%; 8 [11.6%] had 50%; and 11 [15.9%] had >50%). Although many of the
formaldehyde-treated samples contained high percentages of free fetal DNA, there was
variability in the percentages obtained.

Analysis of the formaldehyde-treated samples also revealed a mean of 66.1 fetal
genomes/mL of plasma, with a range of 3.0 fetal genomes/mL to 533 fetal genomes/mL
(Table 2). Some of the samples (eg, sample 12) had a limited number of fetal genomes but a
high percentage of fetal DNA. Conversely, some samples had an ample number of fetal
genomes but a lower percentage of fetal DNA. For instance, sample 40 had 112.5 fetal
genomes/mL but the percentage of fetal DNA was 6.2% (Table 2).


Comment
We have shown that the relative percentage of free fetal DNA recovered from maternal
blood samples can be increased. Addition of formaldehyde to maternal blood samples,
coupled with careful processing protocols, resulted in an increase in the percentage of free
fetal DNA recovered from the maternal circulation. This increase in the relative percentage
of free fetal DNA likely resulted from a combination of factors.

First, formaldehyde stabilizes cell membranes, thereby preventing cell lysis and the release
of DNA. Prior to the venipuncture procedure, the amount of free maternal DNA in the
maternal circulation likely is low. However, the maternal cells may lyse during sample
collection, shipping, handling, and processing. For example, during centrifugation the cells
are exposed to gravitational forces, which may rupture cells. The presence of formaldehyde
protects the cells from lysis.

                                                                                                6/9
         Case 1:20-cv-00692-ADA Document 70-4 Filed 05/04/21 Page 8 of 10

Second, the addition of formaldehyde may allow a larger recovery of free fetal DNA by
inhibiting enzymes that destroy DNA, such as DNases. For the samples analyzed in the
second phase of the study, a mean of 66.1 fetal genomes/mL was obtained, which
represents a 2.6-fold increase over the mean reported in the literature (25.4 fetal
genomes/mL).13 Inhibition of enzymes that destroy DNA would permit a larger recovery of
DNA (including free fetal DNA) already present in the sample. Also, the addition of
formaldehyde may stabilize and preserve the structure of DNA, which may increase the
amount of DNA recovered.

Third, in conjunction with the addition of formaldehyde to the maternal blood samples,
sample-processing protocols designed to minimize cell lysis likely contributed to increases
in the percentage of free fetal DNA. A centrifugation protocol was designed to minimize
gravitational forces imposed on the cells. Samples initially were spun at a low speed, which
allowed the majority of cells to separate from the plasma under minimal forces. In addition,
all centrifugation steps were performed with the acceleration and brake powers set to zero.
This reduced the formation of a vortex during centrifugation, minimizing mixing of the
plasma and the buffy coat, which contains maternal cellular material. Also, when removing
the plasma sample, care was taken to ensure that the buffy coat was not disturbed.

A larger study would be useful to delineate factors contributing to the results presented in
this study, and to understand why some samples have a higher percentage of free fetal DNA
than others. For instance, in 3 samples from the first phase of the study, there was no
measurable effect of formaldehyde on the percentage of free fetal DNA. It is possible that
formaldehyde was not added or mixed properly with the treated samples or may have been
added to both treated and untreated samples.

Also, in some samples there may be a greater amount of free maternal DNA already present
in the maternal circulation. While the addition of formaldehyde will impede cell lysis that
occurs during sample collection, shipping, handling, and processing, it likely will not reduce
the concentration of free maternal DNA already present in the sample. A larger study
comparing the percentage of free fetal DNA in formaldehyde-treated and untreated
samples will help to address these issues.

Furthermore, several controllable factors likely contribute to the variation in the
percentages of free fetal DNA. One such factor is the time interval between the
venipuncture procedure and sample processing. The shorter this time interval the more
likely it is the integrity of the sample will be preserved and cell lysis kept to a minimum.
Similarly, the length of time between the venipuncture procedure and the addition of
formaldehyde is thought to be critical. If formaldehyde is not added shortly after the
venipuncture procedure, cells may lyse and release DNA. Also, it is important that the
formaldehyde is gently mixed throughout the tube to allow maximum exposure to the
reagent.

                                                                                                 7/9
         Case 1:20-cv-00692-ADA Document 70-4 Filed 05/04/21 Page 9 of 10

With an increased percentage of free fetal DNA in the maternal blood samples, the
sequence of fetal DNA can be discerned from maternal DNA using natural genetic markers,
such as single nucleotide polymorphisms. For example, at certain genomic sites, the
maternal genome will be homozygous for allele A, while the paternal genome is
homozygous for allele B, which means the fetal genome will be heterozygous at this
genomic site. Allele B represents a distinct fetal signal in the maternal blood sample. The
detection and quantitation of fetal DNA, in this case allele B, is more attainable with an
increased percentage of fetal DNA, and can be used to diagnose single-gene disorders and
chromosomal abnormalities.

A ratio for alleles A and B can be quantitated and used to detect chromosomal disorders.
When samples have a high percentage of free fetal DNA, the difference between the
expected ratio of the chromosomes for a healthy fetus and that for an abnormal fetus is
greater, which makes it easier to diagnose chromosomal abnormalities. Thus, the methods
described herein for increasing the percentage of free fetal DNA provide a solid foundation
for the development of a noninvasive prenatal diagnostic test.


References
1.
Fetal Diagn Ther.1995;10:286-289.Google Scholar
2.
Obstet Gynecol.2003;101:1301-1306.Google Scholar
3.
Prenat Diagn.2003;23:443-446.Google Scholar
4.
Obstet Gynecol Surv.1995;50:316-320.Google Scholar
5.
Obstet Gynecol.1991;77:63-68.Google Scholar
6.
Cochrane Database Syst Rev.2003;3:CD003252.Google Scholar
7.
Childs Nerv Syst.2003;19:444-447.Google Scholar
8.
Lancet.1969;1:1119-1122.Google Scholar
9.
Clin Chem.1972;18:519-522.Google Scholar
10.
Biochem Med.1976;15:126-137.Google Scholar
11.
Lancet.1989;2:1363-1365.Google Scholar
12.
                                                                                              8/9
        Case 1:20-cv-00692-ADA Document 70-4 Filed 05/04/21 Page 10 of 10

Lancet.1997;350:485-487.Google Scholar
13.
Am J Hum Genet.1998;62:768-775.Google Scholar
14.
Clin Chem.2000;46:1903-1906.Google Scholar
15.
Obstet Gynecol.2001;98:483-490.Google Scholar
16.
Hum Genet.2003;112:204-208.Google Scholar
17.
J Obstet Gynaecol.2003;23:228-232.Google Scholar
18.
Clin Chem.2001;47:1622-1626.Google Scholar
19.
Lancet.2000;356:1819-1820.Google Scholar
20.
Clin Chem.1999;45:1747-1751.Google Scholar
21.
Lancet.1998;352:9-12.Google Scholar




                                                                            9/9
